Filed 2/25/21 P. v. Saidy-Powell CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 THE PEOPLE,                                                B301649

           Plaintiff and Respondent,                        Los Angeles County
                                                            Super. Ct. No. MA060557
           v.

 LARHEA SHAVONNE
 SAIDY-POWELL,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Kathleen Blanchard, Judge. Dismissed.

      Christopher Love, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Lindsay Boyd,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       Larhea Shavonne Saidy-Powell appeals from the
trial court’s order denying her “motion to strike or stay” a
restitution fine of $300 imposed under Penal Code section 1202.4,
subdivision (b)(1)1 as well as $70 in court assessments. We
conclude the order in question is nonappealable. We therefore
dismiss the appeal.
         FACTS AND PROCEDURAL BACKGROUND
       This is the second appeal in this case. In 2013 the People
charged Saidy-Powell with forgery. She bench-warranted
at arraignment and was arrested nearly three years later.
When brought to court, Saidy-Powell reached a plea agreement
with the People for probation. She was released from custody
and ordered to return for sentencing about three weeks later.
Saidy-Powell did not return and another bench warrant issued.
She was arrested on this second warrant about three years later.
(People v. Saidy-Powell (July 1, 2020, B296611) [nonpub. opn.]
(Saidy-Powell I).)
       The trial court sentenced Saidy-Powell on January 25,
2019. The court denied probation and imposed the midterm
of two years. The court ordered Saidy-Powell to pay a
restitution fine of $300, a court operations assessment of $40,
and a conviction assessment of $30. Saidy-Powell did not object
to the fine and assessments, assert any inability to pay them,
or request a hearing on her ability to pay.
       Saidy-Powell appealed from the January 2019 sentence.
In her opening brief, filed on September 12, 2019, Saidy-Powell
contended she should have been granted pretrial mental health
diversion under section 1001.36 and her counsel was ineffective




1    References to statutes are to the Penal Code.



                                2
for failing to request diversion at sentencing. Saidy-Powell did
not challenge the restitution fine or court fees in her appeal.
       On July 1, 2020, we affirmed Saidy-Powell’s conviction.
We found no error because “Saidy-Powell never raised mental
health diversion in the trial court nor did she ask the court
to permit her to withdraw her no-contest plea and participate
in diversion.” We also concluded Saidy-Powell’s counsel was
not constitutionally ineffective. Given Saidy-Powell’s failures
to appear and her AWOL status for nearly six years, we said
we readily could imagine why she and her counsel opted for
her to serve her time and be done rather than to undertake
the rigorous requirements of a two-year diversion program
(and still face up to three years in custody if she failed).
Saidy-Powell completed her term and was released from
custody in August 2019. (Saidy-Powell I.)
       In the meantime, on September 17, 2019, Saidy-Powell
filed in the trial court a pleading entitled “Motion to Strike
or Stay Fines and Assessments (Pen. Code § 1237.2).” Citing
People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), Saidy-
Powell argued the due process clauses of the United States
and California Constitutions required the trial court to conduct
an ability-to-pay hearing to determine whether she had the
ability to pay the fine and fees before imposing them. Saidy-
Powell did not raise any challenge to the fine and fees under
the Eighth Amendment.
       On September 23, 2019, the trial court denied Saidy-
Powell’s motion. The court noted Saidy-Powell had been
sentenced after the Dueñas opinion issued yet she did not
object to the fine or fees at the time of sentencing. Thus, the
court said, “she has forfeited these arguments.” Saidy-Powell
filed a notice of appeal from that ruling.




                                3
                            DISCUSSION
       Generally, once a judgment has been rendered and
execution of the sentence has begun, the trial court does not have
jurisdiction to vacate or modify the sentence. If the trial court
does not have jurisdiction to rule on a motion to vacate or modify
a sentence, an order denying that motion is not appealable, and
any appeal from that order must be dismissed. (People v. Jinkins
(2020) 58 Cal.App.5th 707, 709, 712-713 [dismissing appeal
from denial of motion to modify restitution fine where execution
of defendant’s sentence began before he filed motion]. See also
People v. Fuimaono (2019) 32 Cal.App.5th 132, 134-135;
People v. Littlefield (2018) 24 Cal.App.5th 1086, 1092.) There
are exceptions to this general rule (Jinkins, at p. 712) but none
applies here. The execution of Saidy-Powell’s sentence began
in January 2019, nearly eight months before she filed her motion
in the trial court. Indeed, she already had served her sentence
and been released. The trial court therefore lacked discretion
to rule on Saidy-Powell’s motion. Accordingly, we dismiss her
appeal. (Id. at pp. 712-713.)
       Even if the order were appealable, we would affirm the
trial court’s ruling. First, Saidy-Powell was sentenced after
Dueñas was decided yet she did not object to the fine or fees,
raise any inability to pay, or ask for a hearing. As the trial court
noted, she therefore forfeited the issue. (People v. Aguilar (2015)
60 Cal.4th 862, 864 [failure to object to trial court fees precluded
appellate challenge]; see generally People v. Trujillo (2015) 60
Cal.4th 850, 856 [constitutional right may be forfeited in criminal
as well as civil cases by failure to make timely assertion of
the right before tribunal having jurisdiction to determine it].)
       Second, Saidy-Powell filed her opening brief in her appeal
from the judgment of conviction more than eight months after
Dueñas issued, yet she raised no challenge to the fine or fees.



                                 4
For this independent reason, she has waived the issue. (People
v. Jordan (2018) 21 Cal.App.5th 1136, 1139-1143 [defendant
who appealed from judgment after suppression motion was
denied waived right to file second appeal challenging imposition
of penalty assessments on laboratory and program fees]; People
v. Senior (1995) 33 Cal.App.4th 531, 535-538.) Saidy-Powell
purported to base her “motion to strike or stay fines and
assessments” on section 1237.2. That statute requires a
defendant first to make a motion in the trial court to correct any
error in fines or assessments before appealing the imposition or
calculation of those fines or assessments. (§ 1237.2.) However,
the statute expressly “only applies in cases where the erroneous
imposition or calculation of fines [or] assessments . . . are the sole
issue on appeal.” (Ibid.; Jordan, at pp. 1140-1141.) Here, Saidy-
Powell’s appeal asserted the trial court should have granted her
mental health diversion. She could have included her challenge
to the fine and assessments with that contention in her first
appeal. (Jordan, at pp. 1140-1143 [because defendant did not
raise his challenges to penalty assessment in his original appeal,
court “conclude[d] he cannot raise them now”].)
       Finally, we reject Saidy-Powell’s contention that she
has not forfeited or waived her challenge to the restitution fine
and court fees because, when she “mailed her motion” to the
trial court on September 12, 2019, “no court had yet held that
an Eighth Amendment argument was a viable alternative to
the People v. Dueñas due process argument.” Saidy-Powell notes
People v. Aviles (2019) 39 Cal.App.5th 1055—which she says
was “[t]he first case that applied the excessive fines analysis
to de minimis fines and fees”—“was decided on September 13,
2019.” She states “[t]he second case to apply” that analysis




                                  5
was People v. Cowan (2020) 47 Cal.App.5th 32, review granted
June 17, 2020, S261952, decided March 27, 2020.2
       But the Eighth Amendment has been around for more
than 200 years. Moreover, the Dueñas court noted that amicus,
the Los Angeles County Public Defender, argued the imposition
of the restitution fine without an ability-to-pay determination
“also violates the bans on excessive fines in the United States
and California Constitutions.” (Dueñas, supra, 30 Cal.App.5th
at p. 1171, fn. 8.) The Dueñas court observed “[t]he due process
and excessive fines analyses [were] sufficiently similar” that
it “ ‘ma[de] no difference’ ” which constitutional provision the
court chose. (Ibid.) In short, Dueñas itself noted the Eighth
Amendment could provide a separate and independent ground
to challenge the restitution fine and court fees.




2      The Aviles court held that “Dueñas was wrongly decided,
and that a constitutional challenge to the imposition of fines,
fees, and assessments should be based on the excessive fines
clause of the Eighth Amendment instead of the due process
rationale utilized in Dueñas.” (People v. Aviles, supra, 39
Cal.App.5th at p. 1060.) The Cowan court also “ground[ed]
[its] ability-to-pay holding on an excessive fines analysis under
the Eighth Amendment and under article I, section 17 of the
California Constitution, rather than the due process analysis
Dueñas rests upon.” (People v. Cowan, supra, 47 Cal.App.5th
at p. 35.) The Attorney General agrees with those courts that
“the proper analytic[al] framework for the restitution fine is
that of the excessive fines clause of the Eighth Amendment.”
Our Supreme Court is currently considering whether a trial court
must evaluate a defendant’s ability to pay before imposing or
executing fines, fees, and assessments. (People v. Kopp, review
granted Nov. 13, 2019, S257844.)


                                6
                          DISPOSITION
      We dismiss Larhea Shavonne Saidy-Powell’s appeal from
the trial court’s order denying her “Motion to Strike or Stay Fines
and Assessments.”

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             DHANIDINA, J.




                                   7